DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This notice of allowance is responsive to the amendment dated 6/15/2021.  The examiner has withdrawn the previous drawing objection as the features of the solenoid valve and flowmeter are conventional features and the detailed illustration is not essential for a proper understanding of the invention in accordance with MPEP608.02(d).  In conjunction with the Examiner’s Amendment below, the previous claim objections have been withdrawn.  The previous 112(a) and 112(b) rejections have been withdrawn due to the deletion of the term “communication means” in claim 1 and the amendments to other claims to resolve the remaining 112(b) issues.  It is noted the remaining limitations interpreted under 112(f) remain.  The amendments to the specification have been received and accepted.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows to overcome a minor grammar issue: 
	IN THE CLAIMS
	Claim 1, the 11th line from the end of the claim, following “temperature in the mixed water channel (33) and to house”, please insert --a--.

Allowable Subject Matter
Claims 1-6, 8-21 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R REID whose telephone number is (313)446-4859.  The examiner can normally be reached on Monday-Friday 9am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Ken Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.